DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 
Response to Amendment
	Receipt is acknowledged of the amendment filed 1/25/2021. Claims 1 and 6 have been amended. Claims 3, 7 and 9 have been cancelled. No claims have been added Claims 1, 2, 4-6 and 8 are pending and an action is as follows. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. US 2019/0306847 (hereinafter SEO), in view of Kwak et al. US 2012/0230285 (hereinafter Kwak) and Fwu et al. US 2018/0007673 (hereinafter Fwu).

Regarding claim 1, SEO teaches a user terminal (User Equipment (UE) also shown as Mobile Station (MS) 110 in Figure 14) comprising:
a receiver (receiver 140) that receives a control channel candidate in a control channel field where a plurality of control channel candidates are able to be mapped in one subframe [SEO, ¶114 the UE may received signaled information from the Basestation (BS) on the CORESET to the UE. The search space may be configured in the CORESET. The search space may be defined as a set of control channel candidates for which the UE performs blind detection... & ¶151 - A UE can perform reception operation 
a processor that exerts control to decode control information based on the control channel candidate received in the receiver, wherein, in the control channel field, different beams are associated with different symbols, and the control channel candidate is mapped to at least one of the different symbols [SEO ¶151 A UE can perform reception operation by applying a different Rx beam per symbol, the network may configure multiple control symbols in one subframe. Here, a control symbol may mean a symbol where control information can be transmitted or a symbol where a CORESET is configured... & ¶153 The number of control symbols per subframe may mean the maximum number of control symbols for which a UE can perform blind decoding using different Rx beams in a corresponding subframe. When multiple control symbols are configured, a UE may perform blind decoding using a different Rx beam and/or Tx beam in each symbol.]
	the processor exerts control to specify a number of symbols that constitute the control channel field based on a number of symbols constituting the one subframe or information for specifying a numerology, and to decode the control information based on the number of symbols constituting the control channel field [SEO ¶151 (The network may broadcast the number of control symbols or inform UEs in a cell of the number of control symbols through higher layer signaling...  and also in ¶151 a UE can perform reception operation by applying a different Rx beam per symbol, the network may configure multiple control symbols in one subframe. Here, a control symbol may mean a symbol where control information can be transmitted)], but it does not teach exerting control to map the control channel candidates based on a predetermined number of Control Channel Elements (CCEs) allocated to each symbol, or wherein the numerology refers to a set of subcarrier spacing and symbol length.

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of SEO, indicating an apparatus and method of receiving and decoding control information based on control channel candidates, with the teachings of Kwak, indicating that there is a mapping of a predetermined number of CCEs of the control channel candidates to symbols. The resulting benefit would have been the ability to by restricting the number of control channels that the terminal should monitor and decode thereby reducing the battery consumption [Kwak, ¶33], but it does not teach wherein the numerology refers to a set of subcarrier spacing and symbol length.
 However, Fwu does teach wherein the numerology refers to a set of subcarrier spacing and symbol length [Fwu, ¶34 and ¶ 36 (numerologies comprising a subcarrier spacing and symbol duration)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of SEO, in view of Kwak indicating an apparatus and method of receiving and decoding control information based on control channel candidates, with the teachings of Fwu, indicating that the numerology comprises subcarrier spacing and symbol duration. The resulting benefit would have been the ability to allow for 5G systems or multiplexing multiple RATs in different or the same frequency resource or frequency bands [Fwu, ¶34 and ¶40].



Regarding claim 4, SEO, in view of Kwak and Fwu teaches the user terminal according to claim 1, wherein, in the control channel field, a reference signal is mapped corresponding to a frequency resource and a time resource of a symbol where the control channel candidate is mapped (SEO ¶183-184 for the control channel, the reference signal is mapped to a monitored time-frequency domain resource ).

Regarding claim 5, SEO, in view of Kwak and Fwu teaches the user terminal according to claim 4, wherein the processor exerts control to decode the control information using the reference signal [SEO ¶ 184 (A UE measures a synchronization signal, a PBCH DMRS, or a designated CSI-RS (e.g., a CSI-RS for beam management) and performs reporting (e.g., a preferred beam, a strong beam list, etc.) based on the measurement results. Thereafter, when receiving information on a Tx beam(s) that the corresponding UE should monitor, an Rx beam(s) to be used in reception operation, and a resource(s) for performing the reception operation (e.g., a monitoring set, a slot, a subframe, a symbol, or sets thereof) according to the network's confirmation or configuration, the UE may obtain the BPL - the additional receiving of information on the Tx beams is the decoding that occurs due to the preferred beams reporting based on reference signals -See SEO ¶185 - resources where the corresponding CORESET should be monitored (e.g., a monitoring set, a slot, a subframe, a symbol, or sets thereof), 

Regarding claim 6, SEO, teaches a radio communication method for a user terminal (User Equipment (UE) also shown as Mobile Station (MS) 110 in Figure 14), comprising:
receiving a control channel candidate in a control channel field where a plurality of control channel candidates are able to be mapped in one subframe [SEO, ¶114 the UE may receive signaled information from the Basestation (BS) on the CORESET to the UE. The search space may be configured in the CORESET. The search space may be defined as a set of control channel candidates for which the UE performs blind detection... & ¶151 - A UE can perform reception operation by applying a different Rx beam per symbol, the network may configure multiple control symbols in one subframe. Here, a control symbol may mean a symbol where control information can be transmitted or a symbol where a CORESET is configured.]; and 
exerting control to decode control information based on the control channel candidate received, wherein, in the control channel field, different beams are associated with different symbols, and the control channel candidate is mapped to at least one of the different symbols [SEO ¶151 A UE can perform reception operation by applying a different Rx beam per symbol, the network may configure multiple control symbols in one subframe. Here, a control symbol may mean a symbol where control information can be transmitted or a symbol where a CORESET is configured... & ¶153 The number of control symbols per subframe may mean the maximum number of control symbols for which a UE can perform blind decoding using different Rx beams in a corresponding subframe. When multiple control symbols are configured, a UE may perform blind decoding using a different Rx beam and/or Tx beam in each symbol.]; and 

However, Kwak teaches exerting control to map (see Kwak, Figure 4) the control channel candidate (407) based on a predetermined number of Control Channel Elements (CCEs) allocated to each symbol (OFDM symbols 405) [Kwak, Figure 4, ¶18 and ¶37-¶39 (predetermined number of CCEs being either 1, 2, 4 or 8 CCEs)], and wherein the predetermined number of CCEs are allocated to each symbol [¶35 and ¶37 (there are a predetermined number of CCEs (being of the set of 1, 2, 4 or 8 CCEs) which are allocated to each symbol of the control channel resource region)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of SEO, indicating an apparatus and method of receiving and decoding control information based on control channel candidates, with the teachings of Kwak, indicating that there is a mapping of a predetermined number of CCEs of the control channel candidates to symbols. The resulting benefit would have been the ability to by restricting the number of control channels that the terminal should monitor and decode thereby reducing the battery consumption [Kwak, ¶33], but it does not teach wherein the numerology refers to a set of subcarrier spacing and symbol length.

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of SEO, in view of Kwak indicating an apparatus and method of receiving and decoding control information based on control channel candidates, with the teachings of Fwu, indicating that the numerology comprises subcarrier spacing and symbol duration. The resulting benefit would have been the ability to allow for 5G systems or multiplexing multiple RATs in different or the same frequency resource or frequency bands [Fwu, ¶34 and ¶40].

Regarding claim 8, SEO, in view of Kwak and Fwu teaches the user terminal according to claim 2, wherein, in the control channel field, a reference signal is mapped corresponding to a frequency resource and a time resource of a symbol where the control channel candidate is mapped (SEO ¶183-184 for the control channel, the reference signal is mapped to a monitored time-frequency domain resource).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467